     Case 4:20-cv-00538-P Document 20 Filed 11/10/20            Page 1 of 7 PageID 835



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

GERALD ANTHONY WRIGHT,                      §
         Petitioner,                        §
                                            §
v.                                          §      Civil Action No. 4:20-CV-538-P
                                            §
BOBBY LUMPKIN, Director,1                   §
Texas Department of Criminal Justice,       §
Correctional Institutions Division,         §
              Respondent.                   §

                                OPINION AND ORDER

        Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254

filed by Petitioner, Gerald Anthony Wright, a state prisoner confined in the Correctional

Institutions Division of the Texas Department of Criminal Justice (TDCJ), against Bobby

Lumpkin, director of that division, Respondent. After considering the pleadings and relief

sought by Petitioner, the Court has concluded that the petition should be dismissed in part

as an abuse of the writ and in part as time barred and that a sanction should be imposed as

to Petitioner’s first ground for relief.

I. BACKGROUND

        Petitioner is serving a life sentence for his 1986 conviction in Tarrant County, Texas,

Case No. 2002-573-C, for sexual assault. Pet. 2, ECF No. 1. Petitioner has filed numerous

habeas petitions in this Court challenging the same 1986 conviction, among other things, and


        1
        Bobby Lumpkin has replaced Lorie Davis as director of the Correctional Institutions
Division of the Texas Department of Criminal Justice and is automatically substituted as the
party respondent. FED. R. CIV. P. 25(d).
   Case 4:20-cv-00538-P Document 20 Filed 11/10/20               Page 2 of 7 PageID 836



has been sanctioned by the Court as an abusive litigant.2 In what appears to be Petitioner’s

ninth § 2254 habeas petition filed in this Court, he raises two grounds for relief challenging

(1) his eligibility for mandatory supervision release and (2) the Texas Board of Pardons and

Paroles’s application of standards for determining an inmate’s suitability for parole as a

violation of the ex post facto clause. Id. at 6. Respondent asserts that the petition should be

dismissed as time barred. Resp’t’s Answer 1, ECF No. 15.

II. DISCUSSION

         A. Mandatory Supervision Eligibility

         Under his first ground, Petitioner claims that, although serving a life sentence, he is

eligible for mandatory supervision because he is not a person under the sentence of death and

has served the equivalent of 60 years confinement. Pet. 6, ECF No. 1; Pet’r’s Mem. 1, ECF

No. 2.

         Title 28 U.S.C. § 2244(b) requires dismissal of a claim presented in a second or

successive petition filed by a state prisoner under § 2254 that was or could have been

presented in a prior petition unless the petition is based on (1) a new rule of constitutional

law made retroactive to cases on collateral review by the Supreme Court or (2) newly


         2
        See Wright v. Davis, No. 4:16-CV-1176-A (dismissed as successive and monetary
sanction imposed); Wright v. Stephens, No. 4:14-CV-138-A (dismissed as successive and
warned); Wright v. Quarterman, No. 4:08-CV-343-A (dismissed as successive); Wright v.
Quarterman, No. 4:08-CV-251-A (dismissed as successive); Wright v. Quarterman, No.
4:06-CV-563-A (denied); Wright v. Scott, No. 4:95-CV-286-A (dismissed); Wright v.
Collins, No. 4:91-CV-540-EBM (denied); Wright v. Johnson, No. 4:90-CV-894-EBM
(dismissed on exhaustion grounds).

                                                2
   Case 4:20-cv-00538-P Document 20 Filed 11/10/20                Page 3 of 7 PageID 837



discovered evidence that, if proven and viewed in light of the evidence as a whole, would be

sufficient to establish by clear and convincing evidence that no reasonable fact finder would

have found him guilty of the offense. See 28 U.S.C. § 2244(b)(2). Additionally, before such

a petition is filed in federal district court, the petitioner must move for authorization to file

the petition in the appropriate court of appeals. Id. § 2244(b)(3)(A).

       Petitioner has challenged his eligibility for mandatory supervision as a result of his

life sentence in his three prior habeas petitions on the same or similar grounds raised in the

instant petition, all of which were dismissed as successive petitions. Petitioner is well aware

of the successive-petition bar and the requirement that he obtain authorization to file such

a successive petition from the Fifth Circuit Court of Appeals.3 Having failed to demonstrate

that the Fifth Circuit has authorized him to file the petition, the Court is without jurisdiction

to consider the petition as to his first ground. In re Epps, 127 F.3d 364, 365 (5th Cir. 1997);

United States v. Orozco-Ramirez, 211 F.3d 862, 867 (5th Cir. 2000).

       B. Parole Suitability

       Under his second ground, Petitioner claims that harsher standards for parole suitability

applied to him violate the ex post facto clause. Pet. 6, ECF No. 1. TDCJ’s website indicates

that Petitioner was denied parole on January 29, 2019, and is currently in the parole review



       3
        Petitioner asserts that the petition is not a successive petition “because the legal basis
for the claim was unavailable” until after 2014 as he “had not accumulated a total of Sixty
(6) Years time credit.” Pet’r’s Mem. 1, ECF No. 2. However, Petitioner raised or could have
raised his claim in his federal petition filed in 2016.

                                                3
   Case 4:20-cv-00538-P Document 20 Filed 11/10/20                  Page 4 of 7 PageID 838



process with his next scheduled parole review in January 2021. See TEXAS DEPARTMENT OF

CRIMINAL JUSTICE, TDCJ’s Offender Information Details, http://www.offender.tdcj.gov/

OffenderSearch/offenderDetail (last visited November 10, 2020).

       Title 28, United States Code, 2244(d) imposes a one-year statute of limitations on federal

petitions for writ of habeas corpus filed by state prisoners. Section 2244(d) provides:

               (1) A 1-year period of limitations shall apply to an application for a writ of
       habeas corpus by a person in custody pursuant to the judgment of a State court. The
       limitations period shall run from the latest of–

                       (A) the date on which the judgment became final by the conclusion
               of direct review or the expiration of the time for seeking such review;

                      (B) the date on which the impediment to filing an application created
               by State action in violation of the Constitution or laws of the United States
               is removed, if the applicant was prevented from filing by such State action;

                      (C) the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if that right has been newly recognized by
               the Supreme Court and made retroactively applicable to cases on collateral
               review; or

                      (D) the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due diligence.

              (2) The time during which a properly filed application for State post-
       conviction or other collateral review with respect to the pertinent judgment or claim
       is pending shall not be counted toward any period of limitations under this
       subsection.

28 U.S.C. § 2244(d)(1)-(2).

       In the parole context, limitations commenced under subsection (D) on the date

Petitioner was denied parole on January 29, 2019. Thus, Petitioner had one year, or until

January 29, 2020, to file the instant petition, absent any tolling.



                                                 4
   Case 4:20-cv-00538-P Document 20 Filed 11/10/20              Page 5 of 7 PageID 839



       Tolling of the limitations period may be appropriate under the statutory-tolling

provision in § 2244(d)(2) and/or as a matter of equity. Petitioner raised his claim in a state

habeas application, filed on November 4, 2019,4 which was denied without written order by

the Texas Court of Criminal Appeals on January 15, 2020, tolling limitations for 73 days and

making his federal petition due on or before April 12, 2020.5 SHR6 23 & Action Taken, ECF

No 18-25 & 18-22. The petition, filed on May 22, 2020,7 is therefore untimely as to

Petitioner’s second ground unless Petitioner is entitled to tolling as a matter of equity. Pet.

10, ECF No. 1.

       Equitable tolling is permitted if a petitioner can prove that he is actually innocent of

the crime for which he was convicted or, applicable here, in rare and exceptional

circumstances when an extraordinary factor beyond the petitioner’s control prevents him

from filing in a timely manner. McQuiggin v. Perkins, 569 U.S. 383, 386 (2013); Holland



       4
        A pro se prisoner’s state habeas application is deemed filed when placed in the prison
mailing system for mailing. Richards v. Thaler, 710 F.3d 573, 578-79 (5th Cir. 2013).
Petitioner’s state application does not reflect that information but was signed by Petitioner
on November 4, 2019. For purposes of this opinion, the application is deemed filed on that
date.
       5
       The record also reflects that Petitioner sought Special Review of the parole denial,
but such review does not operate to toll limitations for purposes of § 2244(d)(2). Wion v.
Quarterman, 567 F.3d 146, 148 (5th C ir. 2009), cert. denied, 558 U.S. 1116 (2010).
       6
       “SHR” refers to the record of Petitioner’s relevant state habeas proceeding in WR-
20,954-10.
       7
       A petitioner’s pro se federal habeas petition is also deemed filed when placed in the
prison mailing system. Spotville v. Cain, 149 F.3d 374, 377 (5th Cir. 1998).

                                              5
   Case 4:20-cv-00538-P Document 20 Filed 11/10/20              Page 6 of 7 PageID 840



v. Florida, 560 U.S. 631 , 649 (2010). Having failed to demonstrate such circumstances,

Petitioner is not entitled to equitable tolling.

       Petitioner’s federal petition was due on or before April 12, 2020, therefore his petition

filed on May 22, 2020, is untimely as to his second ground.

                                         SANCTION

       Petitioner was warned as follows in his prior habeas proceeding in No.

4:14-CV-138-A:

       Petitioner is warned that the filing of any other successive challenge to his
       1986 state court conviction or sentence and/or his eligibility for mandatory
       supervision release, without first obtaining and providing to this Court an
       authorization from the United States Court of Appeals for the Fifth Circuit,
       may result in the imposition of sanctions, including a monetary penalty, a bar
       to filing any further habeas petitions, motions or lawsuits, or other
       impediments.

Mem. Op. 4-5, Wright v. Stephens, Civil Action No. 4:14-CV-138-A, ECF No. 5 (emphasis

added). Undeterred, Petitioner challenged his eligibility for mandatory supervision release

again in his prior habeas proceeding in No. 4:16-CV-1176-A and a monetary sanction of

$100 was imposed, which was paid in full after the filing of the instant petition. Mem. Op.

5-6, Wright v. Davis, Civil Action No. 4:16-CV-1176-A, ECF No. 5. Nevertheless, Petitioner

continues to flout the Court’s clear and unequivocal orders and the procedural requirements

for filing successive habeas petitions. Therefore, he is BARRED from filing any future

habeas petitions in this Court challenging his eligibility for mandatory supervision release

unless authorized to do so by the United States Court of Appeals for the Fifth Circuit.


                                                   6
   Case 4:20-cv-00538-P Document 20 Filed 11/10/20            Page 7 of 7 PageID 841



III. CONCLUSION

       For the reasons discussed, Petitioner’s petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2254 is DISMISSED as an abuse of the writ as to ground one and

DISMISSED as time barred as to ground two. Petitioner is BARRED from filing any future

habeas petitions challenging his eligibility for mandatory supervision in this Court without

authorization to do so by the United States Court of Appeals for the Fifth Circuit. A

certificate of appealability is DENIED.

       SO ORDERED on this 10th day of November, 2020.




                                  Mark T. Pittman
                                  UNITED STATES DISTRICT JUDGE




                                             7
